Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-7, 9, 11-12 allowed.
            The following is an examiner’s statement of reasons for allowance: 
          Regarding independent claim 1 the cited prior art of record fails to disclose or render obvious a method comprises the limitation of wherein a case where M and N are natural numbers, an absolute value of a difference between emission intensity monitored in a M-th metal removing step and emission intensity monitored in a (M-1)-th metal removing step is equal to or less than a first predetermined value, and emission intensity monitored in the M-th metal removing step is equal to or less than a second predetermined value is set as a first requirement, and when the first requirement is satisfied N times, the metal removing step is completed, in combination with the rest of the limitations of claim 1
  Regarding independent claim 7 the cited prior art of record fails to disclose or render obvious a method comprises the limitation of a case where M and N are natural numbers, an absolute value of a difference between emission intensity monitored in a M-th metal removing step and emission intensity monitored in a (M-1)-th metal removing step is equal to or less than a first predetermined value, and emission intensity monitored in the M-th metal removing step is equal to or less than a second predetermined value is set as a first requirement, and when the 
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272 -1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/LAN VINH/Primary Examiner, Art Unit 1713